Filed 10/23/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 194







State of North Dakota, 		Plaintiff and Appellee



v.



Lance Mossey, 		Defendant and Appellant







No. 20130138







Appeal from the District Court of Ward County, Northwest Judicial District, the Honorable Douglas L. Mattson, Judge.



AFFIRMED.



Per Curiam.



Christene A. Reierson, P.O. Box 5005, Minot, N.D. 58702-5005, for plaintiff and appellee.



Benjamin C. Pulkrabek, 402 1st Street Northwest, Mandan, N.D. 58554-3118, for defendant and appellant.

State v. Mossey

No. 20130138



Per Curiam.

[¶1]	Lance Mossey appeals from a criminal judgment entered on a jury verdict finding him guilty of class B felony luring a minor by computer in violation of N.D.C.C. § 12.1-20-05.1.  Mossey argues the evidence was insufficient to support his conviction, he was improperly tried in Ward County because his acts on the computer occurred in Cass County, and the prosecutor’s statement about police protecting children made during closing argument was so prejudicial he should be granted a new trial.  We summarily affirm the judgment under N.D.R.App.P. 35.1(a)(3) and (7).  
See
 
State v. Backlund
, 2003 ND 184, ¶¶ 1, 2, 11, 672 
N.W.2d
 431 (North Dakota had jurisdiction to prosecute defendant for luring a minor by computer where the defendant sent messages from his computer in Moorhead, Minnesota to a police officer posing as a 14-year-old girl in West Fargo, North Dakota); N.D.C.C. § 29-03-

09(3) (venue of action for luring a minor by computer may be in any county in which the offense was committed, or in which an act was done by the accused in facilitating the commission of the offense); 
State v. Gibbs
, 2009 ND 44, ¶ 21, 763 
N.W.2d
 430 (jury is presumed to follow curative instructions).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

William A. Neumann, S.J.





[¶3]	The Honorable William A. Neumann, S.J., sitting in place of Kapsner, J., disqualified.